Citation Nr: 1200894	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1942 to August 1942 and from February 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied the Veteran's request to reopen a claim for service connection for a bilateral knee disorder.  

In the substantive appeal received at the RO in September 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In October 2010, the Veteran also requested a hearing before a Decision Review Officer (DRO) at the RO.  In November 2010, the Veteran testified at a hearing conducted before a DRO at the RO, and a transcript of those proceedings is of record.  In addition, a hearing before a VLJ at the RO was scheduled in October 2011.  However, the Veteran cancelled the hearing on the day that the proceedings were scheduled and specifically withdrew his request for such a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral knee disorder has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2007, the Board denied service connection for a bilateral knee disorder.
2.  Evidence received after the Board's May 2007 denial of service connection for a bilateral knee disability relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating that underlying issue.


CONCLUSIONS OF LAW

1.  The Board's May 2007 denial of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received after the Board's May 2007 decision is new and material, and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants. 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a bilateral knee disorder, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 
II.  New & Material Evidence

As previously noted herein, in a March 2007 decision, the Board denied service connection for a bilateral knee disability.  The Board's decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  In May 2009, the Veteran filed his current claim to reopen that previously denied issue.  In so doing, he notes that he injured his knees during service when he fell out of a box car after a train he was on derailed while leaving France.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, evidence of record at the time of the Board's May 2007 denial of service connection for a bilateral knee disability included service treatment records (STRs), which show that the Veteran complained of right knee pain in December 1943.  There is no evidence of a train wreck documented in the STRs.  However, a fellow soldier wrote in statements dated in April and October 2004 that he witnessed the Veteran falling out of the box car door and hurting both of his knees when the train derailed.  This fellow soldier is considered to be competent to report his observations.  The December 1945 separation examination contains a normal clinical evaluation of the Veteran's lower extremities.
Also considered at the time of the May 2007 Board decision was the Veteran's statements.  Specifically, in a correspondence dated in May 2005, the Veteran stated that the reason that he did not seek medical treatment for his knee injuries at the time of the purported in-service accident was because it would have delayed his homecoming.  Instead, he stated that he sought treatment at a private hospital upon returning to Huntington, West Virginia.  [In this regard, the Board notes that the RO received a negative reply from the hospital in November 2005.]  The Veteran also claimed in an October 2005 statement that he had received medical treatment for his knees from the doctor at the prison where he worked in the 1950's, but indicated that those records are unavailable.

In May 2007, the Board determined that there was no competent evidence of a diagnosed bilateral knee disorder associated with the Veteran's service.  Accordingly, the Board denied service connection for a bilateral knee disorder.  The Board's May 2007 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

Evidence associated with the claims file since the time of the May 2007 decision includes the Veteran's statements and his November 2010 DRO hearing testimony.  He claims that the train accident took place in December 1945 while he was enroute to the ship that was to bring him back to the United States.  Upon returning home, he sought treatment from the VA Medical Center (VAMC) in Huntington, West Virginia, at which time a doctor told him that his knees looked "bad."  Hearing Transcript at 3.  The doctor reportedly treated the Veteran with salve and band aids.  The Veteran later moved to Ohio and received knee injections from the doctor at the prison where he worked.  The Veteran stated that he subsequently received "treatments from different doctors that I can't remember."  Id. at 7.  He also contends that both the Huntington VAMC doctor and the Ohio prison doctor indicated that his knee problems were residuals from the train accident.  Id. at 8.  Currently, he does not receive any medical treatment for his knees.  However, he takes prescription pain medication for his knee pain and has done so since 1968.  

The Veteran's recent testimony of continued treatment and/or complaints of knee pain since the purported in-service knee injury constitute competent evidence of continuity of pertinent symptomatology.  By reflecting such, this newly-received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a bilateral knee disorder.  

Indeed, in Shade v. Shinseki, 24 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

In the current appeal, the Board finds that the additional evidence received since the prior final denial of the Veteran's claim in May 2007-which now reflects competent evidence of a continuity of symptomatology-raises a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for service connection for a bilateral knee disorder having been received, the appeal is granted to this extent.


REMAND

As previously discussed herein, the Veteran contends that he has had problems with his knees since service.  In support of this contention, the Veteran references his complaints of continuous knee pain as well as his seeking pertinent treatment upon his return home from active duty.  See September 2011 Hearing Transcript.  Because the Veteran has provided credible and competent testimony indicating that his knee pain has continued since service to the present, the Board finds that a remand is necessary for a VA examination to determine the nature and etiology of any diagnosed bilateral knee disability that he may have.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, the record indicates that there are outstanding VA treatment reports.  In particular, the Veteran contends that he received treated for his bilateral knee problems at the Huntington, West Virginia VAMC shortly after his December 1945 service discharge.  See September 2007 Statement.  Unfortunately, no attempt appears to have been made to obtain those records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, all available VA treatment records should be obtained and associated with the claims file.

Furthermore, the Veteran has submitted a medical bill for treatment he received for his knees from a private provider in January 1964.  No attempt appears to have been made to obtain these medical records.  Such relevant medical evidence-to the extent that it is available-must be secured and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the claim for service connection for a bilateral knee disability.  

2. After obtaining the appropriate release of information forms where necessary, procure records of any knee treatment that the Veteran has received since his discharge from active duty.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Huntington, West Virginia since December 1945 and from Dr. M.O. in January 1964. 

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any bilateral knee disability that he may have.  The claims file, including a copy of this remand, must be made available to the examiner, and a notation that such a review has taken place should be made in the claims file.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent bilateral knee pathology shown on examination should be annotated in the evaluation report.  In addition, the examiner is requested to obtain a detailed history of the Veteran's knee symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not, i.e., 50 percent or greater probability, that any diagnosed bilateral knee disability had its clinical onset in service or is otherwise related to active duty, to include whether such a disorder(s) is consistent with the Veteran's purported December 1945 train accident.  In answering this question, the examiner should address the Veteran's assertions of continued knee treatment and/or knee pain since the purported in-service injury to his knees.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, adjudicate the claim for service connection for a bilateral knee disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


